


110 HR 3759 IH: To amend the Elementary and Secondary Education Act of

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3759
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Ms. Kilpatrick (for
			 herself and Ms. Watson) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to enable local educational agencies to use amounts received from the Fund
		  for the Improvement of Education for innovative programs to increase learning
		  in financial literacy.
	
	
		1.Innovative programs to
			 increase learning in financial literacySection 5131(a) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7215(a)) is amended by adding at the
			 end the following:
			
				(28)Programs to increase learning in financial
				literacy, either through classroom learning or after school
				programs.
				.
		
